Title: From James Madison to the Chairman of the Republican Meeting of Washington County, Maryland, 31 January 1810
From: Madison, James
To: Chairman of the Republican Meeting of Washington County, Maryland


SirWashington Jany 31st. 1810
I have recd. your letter of the 25 enclosing the unanimous resolutions of a Meeting of Citizens of Washington County, at Hagers Town on the 20th. instant; approving the course lately taken by the Executive of the U. S. with respect to the British Minister Plenipotentiary, and pledging their support of the Constituted Authorities, in such Measures as may be required by the unjust conduct of the Belligerent Powers. It must be agreeable at all times, to responsible & faithful functionaries, to find their proceedings attended with the confidence & support of their fellow Citizens. And the satisfaction cannot but be increased by unanamity [sic] in declarations to that effect. Among the means of commanding respect for our National character & rights, none can be more apposite, than proofs that we are united in maintaining both; and that all hopes will be vain, which contemplate those internal discords & distrusts, from which encouragement might be derived to foreign designs agst. our safety, our honor, or our just interests. Accept my friendly respects.
 